           Case 1:20-cv-10594-KPF Document 19 Filed 04/15/21 Page 1 of 2




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com
                                                                                     MEMO ENDORSED
*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          April 15, 2021

U.S. District Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:       Mercer v. The Williamsburg Winery, LTD., Case No.:1:20-cv-10594-KPF

Dear District Judge Failla:

        This office represents Plaintiff Stacey Mercer (“Plaintiff”) in connection with the above-
referenced action. As previously reported, the above-referenced action has been settled and a
settlement agreement has been drafted and executed by all parties. Respectfully, we are
requesting together with counsel for the defendant, a final stay of all deadlines and conferences,
for an additional fourteen (14) days so that the defendant can fulfill a condition of the settlement
agreement.

        We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.



cc:     Paul F. Millus, Esq. (via ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
     Case 1:20-cv-10594-KPF Document 19 Filed 04/15/21 Page 2 of 2




Application GRANTED.

Dated:    April 15, 2021                SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
